DETAILED ACTION
This Office action is in response to the filing of this application on 4 October 2019.  Claims 1-20 are pending in the application. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran et al., US PG pub. 20090301565 A1.
With respect to claim 1, Curran discloses a functional multi-layered structure (100, fig. 1) comprising at least one absorber (106) and at least one spacer (104), said at least one absorber (106) and said at least one spacer (104) being made of the same material or different materials (¶75 and ¶76), said multi-mode photodetector being configured to be (¶35;  can comprise single mode optical fibers and multi-mode optical fibers) non-responsive to electromagnetic wave of a first wavelength or visible light while being responsive to electromagnetic wave of a second wavelength or infrared or near infrared operated under a reverse bias, or be non-responsive to the electromagnetic wave of the second wavelength or infrared or near infrared while being responsive to the electromagnetic wave the first wavelength or visible light operated under a forward bias (¶21 and ¶58).  
With respect to claim 2, Curran discloses wherein the functional multi-layered structure (100, fig. 1) is a combination of the absorber (106) and the spacer (104), or a combination of the spacer (104) and the absorber (106), or a combination of a first absorber (top 106), the spacer (104) and a second 
With respect to claim 3, Curran discloses wherein the same or different materials (¶75 and ¶76) for the at least one absorber (106) and the at least one spacer (104) is/are one or more of organic, polymer, perovskite, colloidal quantum dots, organic/inorganic hybrids, 1D and 2D low dimensional materials, or any combination thereof (¶34, ¶35 and ¶40).  
With respect to claim 4, Curran discloses wherein the wavelength of the electromagnetic wave of the first wavelength absorbed by the first absorber (top 106) is shorter than the wavelength of the electromagnetic wave of the second wavelength absorbed by the second absorber (bottom 106) in the combination of the first absorber (top 106), the spacer (104) and the second absorber (bottom 106).  
With respect to claim 5, Curran discloses wherein the first absorber (top 106) is positioned adjacent to a front electrode (112, fig. 1) of the multi-mode photodetector and is sensitive to the electromagnetic wave of the first wavelength comprising visible light.  
With respect to claim 6, Curran discloses wherein the first absorber (top 106) is made of a material comprising poly (3-hexylthiophene) and PCBM in a ratio of 100:1 (¶52).  
With respect to claim 7, Curran discloses wherein the second absorber (bottom 106) is positioned adjacent to a rear electrode (112, fig. 1) of the multi-mode photodetector and is sensitive to the electromagnetic wave of the second wavelength comprising infrared and near infrared light.  
With respect to claim 8, Curran discloses wherein the second absorber (bottom 106) is made of a material comprising poly (3-hexylthiophene), poly[4,8-bi s(5 -(2-ethylhexyl)thiophen-2-yl)benzo[ 1,2-b;4,5- b' ]dithioph-ene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b]thiophene-)-2-carboxylate-2-6- diyl], and [6,6]- phenyl-C70- butyric-acid-methyl-ester in a ratio of 70:30:1 (¶52).  
With respect to claim 9, Curran discloses wherein the at least one spacer (104) is light-absorbing so as to effectively deplete the electromagnetic wave of the first wavelength and allow the electromagnetic wave of the second wavelength to be absorbed in the second absorber (bottom 106).  
With respect to claim 10, Curran discloses wherein the at least one spacer (104) is made of poly (3- hexylthiophene) for depleting the electromagnetic wave in visible light range (¶52).  

With respect to claim 12, Curran discloses wherein the wavelength of the electromagnetic wave of the first wavelength is in a range from 310 nm to 650 nm (figure 5, ¶107; Curran’s claim 52).  
With respect to claim 13, Curran discloses wherein the photodetector having different photoresponses to electromagnetic wave of different wavelengths operated under a forward or reverse bias is provided by photo-generated charge carriers in respective layers of the multi-mode photodetector (fig. 5).  
With respect to claim 14, Curran discloses wherein the first absorber (top 106) has a thickness from 10 nm to 10 microns (¶44).  
With respect to claim 15, Curran discloses wherein the second absorber (bottom 106) has a thickness from 10 nm to 10 microns (¶44).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al., US PG pub. 20090301565 A1.
With respect to claim 16, Curran discloses wherein the at least one spacer (104) has the poly (3-hexylthiophene) is pristine poly (3-hexylthiophene) (¶52).  
Curran did not discloses spacer 104 has a thickness from 10 nm to 10 microns.
However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the 
With respect to claim 17, Curran discloses two different electrode (112, fig. 1), wherein polarity of biases applied to the two different electrode (112, fig. 1) of the multi-mode photodetector is adjusted in order to provide bias-switchable spectral response to electromagnetic wave of different wavelengths.  However Curran did not discloses the biases that applied to the electrode to response to electromagnetic wave of different wavelengths.
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. Applicant’s claimed device is not patentable over the prior art device of Curran, since the claimed device is not patentably distinguishable from the prior art device of Curran.  In addition, since the only distinction between Applicant's claimed device and that of Curran is recited in functional language, it is incumbent upon Applicant to show that the device of Curran is not capable of operating as claimed.  
With respect to claim 18, Curran discloses wherein the bias-switchable spectral response multi-mode photodetector is used for imaging, environmental pollution, bio, medical, agricultural, automotive, fishery, food, wellness and security monitoring and detection in two or multiple distinct bands (¶04).  
With respect to claim 19, Curran discloses wherein the two or multiple distinct bands comprise a plurality of electromagnetic waves with two or more different wavelengths ranging from 10 nm to 1000 um (¶21).  
With respect to claim 20, Curran discloses wherein the plurality of electromagnetic waves with two or more different wavelengths are selected from UV, visible, NIR, SWIR, MWIR, LWIR and VLWIR (¶20-21).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822